           Case 1:19-cv-00720-EDK Document 4 Filed 05/16/19 Page 1 of 3



           IN THE UNITED STATES COURT OF FEDERAL CLAIMS

John Doe                            )
                                    )
                         Plaintiff, )
                                    )
v.                                  )                      19-720 T
                                               Case No.: _____________
                                    )
United States of America,           )
                                    )
                         Defendant. )
                                    )

              MOTION TO REDACT AND TO FILE COMPLAINT
                 AND OTHER DOCUMENTS UNDER SEAL

      Plaintiff, John Doe ("Plaintiff"), by and through his undersigned counsel,

files this his Motion to Redact and to File Complaint and Other Documents Under

Seal (the "Motion"), and states as follows:

      1.      Plaintiff is filing his complaint, in the name of John Doe, after serving

his country commencing in 1998 as a confidential informant and source for the

Internal Revenue Service, with exhibits (collectively the "Complaint"), with this

Court on May 16, 2019.

      2.      Plaintiff is filing his complaint which details a series of events

germane to the establishment of an implied-in-fact agreement, events which

conceivably run through the present, which runs the risk that disclosure of the

same could bring about harm, or put his or his family’s life at risk, through

retaliation or otherwise.
           Case 1:19-cv-00720-EDK Document 4 Filed 05/16/19 Page 2 of 3



      3.      Concurrent with the filing of the Complaint, Plaintiff is also filing this

Motion with the Court.

      4.      The Complaint contains, inter alia, allegations that are highly

confidential and relating to certain interactions and agreements, both of an implied-

in-fact nature, and express, between the Plaintiff and the Internal Revenue Service,

all of which are highly confidential.

      5.      The exhibits attached to the Complaint in particular identify by name

the Plaintiff, which require redaction, and there is contained within the Complaint,

generic descriptions of events, employees of the Internal Revenue Service, or

particular amounts of disbursements or taxes or dates otherwise particular to the

events in question, the sum total of which might serve to identify Plaintiff.

      6.      Every effort has been made to eliminate particular identities, events,

dates or other identifiers by which to then eliminate the risk of identifying Plaintiff

by and through the type of action pursued by the IRS.

      WHEREFORE, Plaintiff requests that this Court enter an order allowing

Plaintiff, as John Doe, and not by his real name, proceed redact and to file his

Complaint, with exhibits, and certain subsequent pleadings, under seal, and for

such other relief that the Court deems just.
        Case 1:19-cv-00720-EDK Document 4 Filed 05/16/19 Page 3 of 3



Dated this 16th day of May, 2019.

                                    /s/ T. Scott Tufts__________________
                                    T. Scott Tufts
                                    CPLS, P.A.
                                    201 E. Pine Street, Suite 445
                                    Orlando, Florida 32801
                                    407-647-7887/407-647-5396 (Fax)
                                    Attorney for Plaintiff
                                    CPLS File No. 3466-1
